Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
This communication has been issued in response to Applicant’s amended claim language filed 9 July 2021.  Claims 1, 4-6, 9-11, 13, 15, 16 & 18-23 remain pending in this application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 4-6, 9-11, 13, 15, 16 & 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chait et al (USPG Pub No. 20140222522A1; Chait hereinafter) in view of Carmeli et al (USPG Pub No. 20160125344A1; Carmeli hereinafter).  

As for Claim 1, Chait teaches, A system for generating real-time regulatory compliance alerts using taxonomy based classifications of regulatory obligations, the system comprising: 
a database storing taxonomy based classifications of rules within a regulatory data set (see Fig. 3; see pp. [0093-0094]; e.g., the reference of Chait provides techniques for monitoring and verifying compliance in a distributed work environment and reads on Applicant’s claimed limitations by providing a system having a data store that stores various types of data and standards suitable to the environment in which the system operates, such as regulatory rules, industry standards and company specifications); 
one or more processors (see pp. [0365]; e.g., one or more data processors for providing compliance checks)-; and
memory storing one or more programs configured for execution by one or more processors (see pp. [0066], [0551]; e.g., memory, such as a data store, integrated with the server or comprising multiple memory locations distributed in different parts of a network), the one or more programs comprising instructions for: 
identifying an employee and determining one or more rules within the regulatory data set that are applicable to a business associated with the employee (see pp. [0034-0035], [0039]; e.g., the reference of Chait teaches of adaptively learning and 
comparing the activity of the employee with the regulatory data set (see pp. [0049]; e.g., the reference of Chait teaches utilizing at least eight different types of data for comparison against data being collected, including behavioral data representing actions and/or behaviors of workers performing certain tasks.  Standards may comprise three different types of information, including regulatory rules representing governmental regulations, industry standards representing instructions or standards established by trade groups or industry organizations, and company specifications representing company-specific specifications or rules regarding operation and task within the company.  An example is provided within earlier text of paragraph [0045], where a particular worker’s actions and behaviors are examined for compliance, allowing for better productivity and overall efficiency of the distributed work environment);
determining that the activity of the employee comprises conduct in violation of a rule of the one or more rules within the regulatory data set (see pp. [0034], [0039]; e.g., 
in response to determining that the activity of the employee comprises conduct in violation of the rule: issuing a compliance alert identifying the conduct in violation of the rule (see pp. [0027], [0035]; e.g., the primary reference teaches of generating alerts, recommending instructions and/or reconfiguring operations and/or machines to implement compliance within a distributed work environment, in which case the system may generate indications of the re-configured operations and/or the source of non-compliance.  Examiner considers the indication of the source of non-compliance to read on Applicant’s amended “...identifying the conduct in violation of the rule”.  The system adaptively learns and understands what human workers need to do, and upon detection of non-compliance and/or non-responsiveness, it may generate elevated alerts to different authorities such as supervisors and/or automatically reconfigure machines and/or operations in the distributed work environment to resolve the non-compliance.  An example is provided within at least paragraphs [0029] & [0053] in which an alert is 
storing a summary of the compliance alert in the database (see pp. [0345-0346]; e.g., the reference of Chait teaches of utilizing a Compliance Management Part for analyzing collected data to be checked against a set of policies and rules stored in a Policy Management Store by a Compliance Check Module.  The Compliance Management Part may provide a summary of overall compliance status and trends by means of various BI reports and a real-time dashboard, reading on Applicant’s amended language). 
The reference of Chait does not appear to explicitly recite the limitation of, “monitoring activity, of the employee, associated with a computer system of the employee, using a background process running on the computer system of the employee, wherein the monitored activity includes one or more of the employee’s (i) outgoing email, (ii) chat messages, (iii) keystrokes, (iv) mouse clicks, and (v) transcribed voice-conversations” and “using qualitative-based predictive analytics”.
The reference of Carmeli teaches the amended limitation of, “monitoring activity, of the employee, associated with a computer system of the employee, using a background process running on the computer system of the employee, wherein the monitored activity includes one or more of the employee’s (i) email, (ii) chat messages, (iii) keystrokes, (iv) mouse clicks, and (v) transcribed voice-conversations” and “using qualitative-based predictive analytics” (see pp. [0066], [0068-0070]; e.g., the reference of Carmeli serves as an enhancement to the teachings of the Chait reference by providing a continuous process that monitors multiple electronic sources in an qualitative-based predictive analytics”). 
The combined references of Chait and Carmeli are considered analogous art for being within the same field of endeavor, which is compliance verification within distributed environments, and tracing patterns and changes in human factor activities.  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the monitoring of at least sent messages by an employee from a plurality of monitored user activities to monitor usage, as taught by Carmeli, with the method of Chait in order to provide a reliable and convenient way for estimating human factors using electronic sources and footprints available in any organization through its information systems. (Carmeli; [0106])

). 
As for Claim 5, Chait teaches, wherein the qualitative-based predictive analytics comprise machine learning, deep learning, or transfer learning (see pp. [0067]; e.g., the reference of Chait teaches of utilizing machine learning algorithms trained with past historical data from workers and/or neural networks or simulations). 
As for Claim 6, Chait teaches, wherein the qualitative-based predictive analytics use two or more models as part of an ensemble model (see pp. [0067], [0092]; e.g., the reference of Chait teaches of utilizing machine learning algorithms trained with past historical data from workers and/or neural networks or simulations.  According to paragraph [0092], “...learning and predictive analysis may be enabled, in some embodiments, by any suitable learning technique, such as machine learning algorithms, neural networks, simulations, or other suitable techniques, as embodiments are not limited in this regard”). 
As for Claim 9, Chait teaches, wherein the compliance alert comprises an email alert, a pop-up warning, an alert on a graphical user interface, or an alert issued via an application programming interface (see pp. [0042]; e.g., the real-time rules engine of Chait teaches of issuing a plurality of different types of alerts and elevated alerts based on detection of on-compliance or in the absence of information regarding compliance.  Paragraph [0183] teaches of utilizing email, push notifications, etc.). 
As for Claim 10, Chait teaches, wherein the one or more programs are further configured to issue an alert when the rule changes (see pp. [0105-0106]; e.g., issuing alerts based on corrective actions to changes to operations of the distributed work environment). 
As for Claim 11, Chait teaches, wherein the one or more programs are further configured to issue an alert when a new relevant rule is created within the regulatory data set (see pp. [0109-0110]; e.g., the reference of Chait teaches of utilizing a rules engine for receiving updates of revised standards and/or instructions based on results 

Claims 13, 15, 16 & 18 amount to methods comprising instructions that, when executed by one or more processors, performs the method of Claims 1, 4, 5 & 10, respectively.  Accordingly, Claims 13, 15, 16 & 18 are rejected for substantially the same reasons as presented above for Claims 1, 4, 5 & 10 and based on the references’ disclosure of the necessary supporting hardware and software (Chait: see pp. [0056-0058]; e.g., method for implementation integrating hardware and software components).

As for Claim 19, Chait teaches, further comprising generating a log of alerts issued based on the monitored employee activity (see pp. [0026]; e.g., the cited reference of Chait teaches of generating alerts, recommending instructions and/or reconfiguring operations and/or machines to implement compliance within a distributed work environment.  An example is provided within paragraph [0029] in which an alert is issued in regards to a non-compliant cashier, for example, to either the cashier, management or any suitable entity). 

Independent Claim 20 amount to a system comprising instructions that, when executed by one or more processors, performs the method of Claim 13.  Accordingly, Claim 20 is rejected for substantially the same reasons as presented above for Claim 13 and based on the references’ disclosure of the necessary supporting hardware and see pp. [0056-0058]; e.g., method for implementation integrating hardware and software components).

As for Claim 21, Chait teaches of incorporating non-compliance detection within a distributed environment.
Chait does not appear to recite the limitation of, “wherein monitoring the activity of the employee comprises monitoring three or more of the employee’s (i) email, (ii) chat messages, (iii) keystrokes, (iv) mouse clicks, and (v) transcribed voice-conversations”.
 Carmeli recites, “wherein monitoring the activity of the employee comprises monitoring three or more of the employee’s (i) email, (ii) chat messages, (iii) keystrokes, (iv) mouse clicks, and (v) transcribed voice-conversations” (see pp. [0066], [0068-0070]; e.g., the reference of Carmeli serves as an enhancement to the teachings of the Chait reference by providing a continuous process that monitors multiple electronic sources in an organization’s information systems using a plurality of data collectors/agents of a “sensor module” based on availability, and converts them into meaningful insights, which is then sent to at least an analysis module/layer comprising a plurality of “predictive analytic tools” {i.e. algorithms} to provide statistical analysis to usage data within one or more data repositories, for example.  An example experiment had been discussed within paragraph [0100], vitality evaluation evaluating explanatory factors of engagement involved the analyzing of “e-mails sent during off-work and work hours” for a group and a manager, reading on Applicant’s claimed limitation, as employees are monitored by at least e-mails sent using a plurality of agents). 


Claim 22 amounts to a method comprising instructions that, when executed by one or more processors, performs the system of Claim 21.  Accordingly, Claim 22 is rejected for substantially the same reasons as presented above for Claim 21 and based on the references’ disclosure of the necessary supporting hardware and software (Chait: see pp. [0056-0058]; e.g., method for implementation integrating hardware and software components).

As for Claim 23, Chait teaches, wherein determining that the one or more rules within the regulatory data set are applicable to a business associated with the employee comprises:

extracting business operational data from the current compliance manual (see pp. [0124-0127]; e.g., the reference of Chait teaches of utilizing a rules engine that performs estimation and prediction of non-compliance based on human behavioral data and other data may be applied to different types of distributed work environments.  In the example provided, the rules engine analyzed data from tasks that should be performed by a plurality of entities to estimate the underlying state or future state of an object, such as the safety of an airplane.  The rules engine can correlate all this data to either estimate a current state is non-compliant with safety rules or predict anticipated non-compliance.  As stated above, company specifications representing company-specific specifications or rules regarding operation and task within a company are under consideration, reading on the utilization of business operational data from current compliance.  Additionally, the Compliance Management System may determine, based on observations, whether operations conform to policies across a wide variety of domains); and 
.

Response to Arguments
Applicant's arguments and amendments, with respect to Chait and Chandramoulis’ alleged failure to teach the subject matter of Claims 1, 4-6, 9-11, 13, 15, 16 & 18-23 under 35 USC 103 have been fully considered, and are persuasive in-part, as the Chandramouli reference has been withdrawn from consideration.  
Upon further consideration and in direct response to Applicant’s persuasive argument, a new ground of rejection has been made in view of Carmeli et al (USPG Pub No. 20160125344A1), with further rationale provided within this communication above.



Conclusion
	The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.	
	**Nagar et al (US Patent No. 7831676B1) teaches a method and system for handling email.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								10/16/2021